               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

SAMUEL MARTIN,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-267-STE
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following an administrative hearing, an Administrative Law
Judge (ALJ) issued an unfavorable decision. (TR. 14-26). The Appeals Council denied

Plaintiff’s request for review. (TR. 1-3). Thus, the decision of the ALJ became the final

decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful activity since his application date of March 6, 2014, his alleged onset

date. (TR. 16). At step two, the ALJ determined that Mr. Martin had the following severe

impairments: degenerative disc disease of the lumbar spine; status post lumbar fusion,

characterized as failed back syndrome; chronic pain syndrome; and vertigo. (TR. 17). At

step three, the ALJ found that Plaintiff’s impairments did not meet or medically equal any

of the presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P,

Appendix 1 (TR. 21).

       At step four, the ALJ concluded that Mr. Martin was unable to perform any past

relevant work. (TR. 24). Even so, the ALJ concluded that Plaintiff had retained the residual

functional capacity (RFC) to:

       [P]erform less than the full range of sedentary work as defined in 20 CFR
       404.1567(a) and 416.967(a). Specifically, the claimant can lift and /or carry
       up to 10 pounds occasionally, lift and/or carry less than 10 pounds
       frequently, sit for up to 6 hours in an 8-hour workday and stand and/or
       walk up to 2 hours in an 8-hour workday. He cannot climb ladders, ropes
       or scaffolding. He can occasionally climb ramps and stairs, balance, stoop,
       kneel, crouch and crawl. He cannot be exposed to unprotected heights or




                                              2
       dangerous machinery. He can occasionally operate pedals and foot controls.
       He is capable of frequent grasping, handling and fine motor manipulation.
       The claimant would require a sit stand option such that he would be able
       to stand up at least every 50 to 55 minutes for up to 5 minutes, but would
       be able to remain on task and attentive to his duties. The claimant can only
       occasionally walk on uneven surfaces. The claimant can only occasionally
       reach or work overhead. The claimant would also need to use a cane in the
       right dominant hand to ambulate.

(TR. 21-22). At the administrative hearing, the ALJ presented the RFC limitations to a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. (TR. 66-68). Given the limitations, the VE identified

three jobs from the Dictionary of Occupational Titles (DOT) that Mr. Martin could perform.

(TR. 67-68). At step five, the ALJ adopted the testimony of the VE and concluded that

Mr. Martin was not disabled based on his ability to perform the identified jobs. (TR. 26).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).




                                            3
IV.    ISSUES PRESENTED

       On appeal, Plaintiff alleges that the ALJ committed error at steps two and five.

V.     STEP TWO

       At step two, the ALJ determined that Mr. Martin had severe impairments involving:

degenerative disc disease of the lumbar spine; status post lumbar fusion, characterized

as failed back syndrome; chronic pain syndrome; and vertigo. (TR. 17). The ALJ also

concluded that Plaintiff’s impairments of major depressive disorder and generalized

anxiety disorder were not severe. (TR. 17). In reaching this conclusion, the ALJ stated:

“[T]hese medically determinable impairments do not appear to cause more than minimal

limitation in the claimant’s ability to perform basic work activities and are therefore

considered non-severe.” (TR. 17); see TR. 20, 21.

       Mr. Martin argues that the ALJ: (1) improperly ignored Plaintiff’s in-patient

hospitalization for suicidal ideation; (2) improperly ignored Plaintiff’s sinus tachycardia;

(3) erred in failing to conclude that the depression, anxiety, and heart issues were severe

impairments at step two; and (4) failed to consider Plaintiff’s severe and nonsevere

impairments in combination and throughout the disability process. The Court rejects these

arguments and finds no reversible error.

       First, the ALJ did not ignore Plaintiff’s in-patient hospitalization for suicidal

ideations, as is evidenced by his extensive discussion of it at step two. See TR. 20. Mr.

Martin argues that this hospitalization is “severe enough to count in the fourth domain of

the [Psychiatric Review Technique]” and “[t]o not place any mental limitations on




                                             4
Claimant after his episode and in light of his continuing treatment is unfair.” (ECF No.

19:5). But it was the province of the ALJ to have concluded otherwise after weighing the

evidence, which he did. See supra. Now, Mr. Martin is essentially asking the Court to re-

weigh the evidence and reach a different conclusion, something the Court cannot do. See

Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015 (noting that the court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”) (internal

quotation marks omitted).

       Second, Plaintiff argues that the ALJ “completely ignored” the Claimant’s sinus

tachycardia, which was evidenced by: (1) a visit to the emergency room in July 2015

following complaints of chest pain and (2) Plaintiff wearing a heart monitor for 30 days

following complaints of dizziness and shortness of breath. (ECF No. 19:5-6). The Court

disagrees.

       In his discussion at step two, the ALJ discussed the July 2015 emergency room

visit for chest pain, noting that Plaintiff had believed that the chest pain was due to a

medication side effect. (TR. 17, 961). Also at step two, the ALJ discussed Mr. Martin’s

symptoms of dizziness, noting: (1) that Plaintiff had undergone MRI testing following

ongoing complaints of dizziness, which revealed “a mild Chiari I malformation” and (2)

that Dr. Kyle Mangels stated that he did not believe Plaintiff’s dizziness was related to his

Chiari I malformation. (TR. 17, 18). Even so, the ALJ apparently credited Plaintiff’s

symptoms involving dizziness, as the ALJ ultimately concluded that Mr. Martin suffered

from severe vertigo. (TR. 17).




                                             5
         Plaintiff complains that the ALJ did not discuss the heart monitor, arguing that Mr.

Martin was wearing his heart monitor when he visited Dr. Mangels and the physician

stated: “His symptoms sound a lot like he has a cardiac issue.” (TR. 615-616). But Dr.

Mangels, a physician at the Oklahoma Spine and Brain Institute, did not render a definitive

opinion on this issue. Again, it appears as though Mr. Martin is asking the Court to re-

weigh the evidence, namely a single comment from Dr. Mangels, to reach a conclusion

that the sinus tachycardia constituted a severe impairment. But as explained, the Court

is prohibited from re-weighing the evidence. See supra. Although the ALJ did not mention

the heart monitor, he was “not required to discuss every piece of evidence” so long as

the record demonstrates that the ALJ has considered all of the evidence. Clifton v. Chater,

79 F.3d 1007, 1009–10 (10th Cir. 1996). Here, the ALJ stated that he had considered all

of the evidence1 and the Court will take him at his word. See Wall v. Astrue, 561 F.3d

1048, 1070 (10th Cir. 2009) (“Where, as here, the ALJ indicates he has considered all the

evidence our practice is to take the ALJ at [his] word.”) (internal quotation marks and

citation omitted) (alteration in original).

         Third, Plaintiff argues that the ALJ erred in failing to conclude that the depression,

anxiety, and sinus tachycardia were severe impairments at step two. (ECF No. 19:4-6).

But even assuming the truth of Mr. Martin’s argument, any such error would be deemed

harmless based on the ALJ’s finding of other severe impairments at step two. “[O]nce an




1
    (TR. 14-15).




                                               6
ALJ finds that a claimant has at least one severe impairment, he does not err in failing to

designate other disorders as severe at step two, because at later steps the agency ‘will

consider the combined effect of all of [claimant’s] impairments without regard to whether

any such impairment, if considered separately, would be of sufficient severity.’” Barrett

v. Astrue, 340 F. App’x 481, 484 (10th Cir. 2009) (quoting 20 C.F.R. § 404.1523)

(alteration in original). Consequently, the undersigned “can easily dispose of” Plaintiff’s

step-two challenge regarding the ALJ’s failure to deem the depression, anxiety, and

cardiac issues as severe. Oldham v. Astrue, 509 F.3d 1254, 1256 (10th Cir. 2007). See

Brescia v. Astrue, 287 F. Appx 626, 629 (10th Cir. 2008) (“Once an ALJ has found that a

claimant has at least one severe impairment, a failure to designate another disorder as

‘severe’ at step two does not constitute reversible error....).

       Finally, Plaintiff argues that the ALJ failed to consider the impairments, both severe

and nonsevere, in combination and throughout the disability process. (ECF No. 19:5).

The Court disagrees. The ALJ stated that he considered Plaintiff’s impairments and

combination of impairments at step three, and specifically stated the he considered “all

of the claimant’s medically determinable impairments, including those that are not severe,

when assessing the claimant’s residual functional capacity.” (TR. 17, 21). The Court takes

the ALJ at his word and will not conclude otherwise. See supra, Wall.

VI.    STEP FIVE

       At step five, the ALJ concluded that Mr. Martin was not disabled based on his ability

to perform the jobs of order clerk, DOT #209.567-014; optical goods assembler, DOT




                                              7
#713.687-018; and table worker, DOT #739.687-182. (TR. 26). The ALJ reached this

conclusion after adopting the VE’s testimony regarding Mr. Martin’s ability to perform

these jobs. See TR. 26, 66-68. Plaintiff alleges that the step five findings lacked

substantial evidence because: (1) the hypothetical to the VE failed to include all of Mr.

Martin’s impairments and (2) a conflict existed between Mr. Martin’s ability to only

occasionally reach overhead, and the three jobs which required frequent reaching. (ECF

Nos. 19:6-12; 24). The Court rejects both arguments.

      A.     No Error in the Hypothetical

      Mr. Martin argues that the step five findings lacked substantial evidence because

the hypothetical to the VE, which formed the basis of the step five findings, failed to

include limitations related to his sinus tachycardia, dizziness, pain, and psychological

problems. (ECF No. 19:10-12). According to Mr. Martin, these impairments “would erode

his ability to keep working at a consistent and productive pace and maintain regular

attendance.” (ECF No. 19:10). In support of this argument, Mr. Martin states that the

“log of symptoms occurring when his [sinus tachycardia] flared” was “totally ignored and

not factored into his RFC.” (ECF No. 19:11). The Court notes that the “log of symptoms”

include lightheadedness, dizziness, chest pain, and shortness of breath. (TR. 988-997).

From these reported symptoms, Mr. Martin makes an unsubstantiated assumption that

the symptoms would cause him to fall once a day, which the VE testified would render

all employment unavailable. See ECF No. 19:11 (“The VE noted that if Claimant was falling

once a day he would be unemployable. The symptoms from the monitored daily reports




                                           8
make Claimant’s symptoms much closer to once a day than to once a month.”). But the

problem with Mr. Martin’s theory is that it lacks evidentiary support. Nowhere in the “log

of symptoms” did Mr. Martin report falling, and at the hearing, Plaintiff reported falling

only “every few months or so.” (TR. 44, 988-997).

       Accordingly, the Court rejects Plaintiff’s challenge to the hypothetical and finds

that it adequately reflected the “impairments and limitations that [were] borne out by the

evidentiary record.” Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996) (citation

omitted); Evans v. Chater, 55 F.3d 530, 532 (10th Cir. 1995) (stating that the ALJ’s

hypothetical questions “must include all (and only) those impairments borne out by the

evidentiary record”).

       B.     No Conflict Between the RFC and the Jobs at Step Five

       As part of the RFC determination, the ALJ found that Mr. Martin could only

“occasionally reach or work overhead.” (TR. 22). With this limitation, the VE testified that

Mr. Martin could perform three jobs, a finding that was ultimately adopted by the ALJ at

step five. (TR. 26, 67-68). Plaintiff correctly cites the fact that the DOT lists all three jobs

as requiring “frequent reaching.” See DOT #209.567-014 (order clerk); DOT #713.687-

018 (optical goods assembler); and DOT #739.687-182 (table worker). Because the jobs

require “frequent reaching” and the RFC/hypothetical limited Plaintiff to only “occasional

overhead reaching,” Mr. Martin alleges that a conflict exists which: (1) was not clarified




                                               9
by the VE and (2) undermines the step five findings. (ECF Nos. 19:8, 9; 25).2 The Court

disagrees.

       Mr. Martin correctly states that the Selected Characteristics of Occupations (SCO)

defines “reaching” as “[e]xtending hand(s) and arm(s) in any direction.” (ECF No. 24:2)

(citing SCO, Appendix C). Based on this definition and the fact that the ALJ specifically

limited Plaintiff to only occasional “overhead reaching,” Mr. Martin argues that the ALJ

should have also defined Plaintiff’s ability to reach in other directions. (ECF No. 24:2-4).

According to Plaintiff, “there is no separation in the mind of the SCO with regard to

reaching,” so “[i]f there is a difference in the VE’s mind, he failed to explain it, and the

ALJ’s burden of proof is not met.” (ECF No. 24:4). The Court concludes that no conflict

existed and the ALJ did not err at step five.

       In Segovia v. Astrue, 226 F. App’x 801, 804 (10th Cir. 2007), the Tenth Circuit

Court of Appeals addressed similar circumstances. In Segovia, the ALJ included the

limitation of “only occasional overhead reaching” in his RFC. Id. at 802. With this

limitation, the VE identified two jobs that the plaintiff could perform, both of which

required “frequent reaching” as listed in the DOT. Id. at 804. The Tenth Circuit recognized

that the RFC limited the claimant to “occasional overhead reaching,” and that the SCO



2
 Mr. Martin relies on Thomas v. Astrue, 2013 U.S. Dist. LEXIS 21645 as support for this argument.
(ECF No. 19:8-9). In Thomas, the court’s reversal was based on the fact that no DOT codes had
been given for the jobs relied on at step five, rendering it impossible for the Court to review the
step five findings. Thomas v. Astrue, 2013 U.S. Dist. LEXIS at *2-*9. Here, the VE provided the
DOT codes, see TR. 67-68, rendering Plaintiff’s reliance on Thomas misplaced.




                                                10
defined reaching as “[e]xtending hand(s) and arm(s) in any direction.” Id. at 804

(emphasis in original). However, because “[t]he SCO does not separately classify

overhead reaching,” the Court held that “under the SCO, even a job requiring frequent

reaching does not necessarily require more than occasional overhead reaching.” Id.

Ultimately, the Court found no step five error, stating:

         The VE was aware of [the plaintiff’s] limitations on overhead reaching, and
         he testified both that [the plaintiff] could perform the jobs he identified and
         that his opinion of the jobs open to her was consistent with the DOT’s
         specifications. In these circumstances, the VE’s testimony does not conflict
         with the DOT and the SCO so much as it clarifies how their broad
         categorizations apply to this specific case.

Id. (internal citation omitted). Segovia is persuasive in the instant case.

         Here, the VE: (1) was aware of the limitation which limited Mr. Martin to only

occasional overhead reaching; (2) testified that with the limitation, Plaintiff could perform

the three identified jobs; and (3) stated that he would advise the Court if any conflicts

existed between his testimony and the DOT. (TR. 65-68). Accordingly, the Court

concludes that no conflict existed, because: (1) the VE did not alert the ALJ to a conflict,

after specifically advising the Court that he would do so if necessary,3 and (2) the SCO

does not dictate a contrary result because “even a job requiring frequent reaching does

not necessarily require more than occasional overhead reaching.” Segovia, 226 F. App’x

at 804.




3
    (TR. 65).




                                               11
       Based on these findings, the Court affirms the Commissioner’s decision. See

Lawson v. Comm'r of Soc. Sec. Admin., No. CIV-17-1139-SM, 2018 WL 3080092, at *6–

7 (W.D. Okla. May 25, 2018), report and recommendation adopted sub nom. Lawson v.

Berryhill, No. CIV-17-1139-C, 2018 WL 3077800 (W.D. Okla. June 21, 2018) (finding no

error in the ALJ’s reliance at step five on jobs involving “frequent reaching” in light of an

RFC which limited the plaintiff to “occasional overhead reaching.”).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court AFFIRMS the Commissioner’s decision.

       ENTERED on February 14, 2019.




                                             12
